Citation Nr: 1200818	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right lower extremity disabilities. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right lower extremity disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to December 1959 and from May 1961 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a low back disorder and for a left knee disorder, to include as secondary to service-connected right lower extremity disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied the Veteran's claim of service connection for a low back disorder; the Veteran did not initiate a timely appeal for that matter. 

2.  New evidence associated with the claims file since the February 1997 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The February 1997 RO rating decision that denied the Veteran's claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2. As evidence received since the RO's February 1997 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened the Veteran's claim of entitlement to service connection for a low back disorder.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

New and Material Evidence - Service Connection for Low Back Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 


VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Entitlement to service connection for a low back condition was originally denied by the RO in a February 1997 rating decision.  In pertinent part, the RO determined that evidence failed to show the Veteran was treated for a back condition during service.  It was further noted that it was necessary to provide evidence which demonstrated that the claimed condition was incurred in or aggravated by service.  The Veteran did not initiate a timely appeal for that matter.  

Subsequent to the February 1997 rating decision the Veteran provided evidence in support of a claim for increased ratings for service connected right knee and right hip disabilities.  Those records, which were dated in April 1997 and received in December 1997, documented treatment for the right hip and right knee disabilities.  There were no findings pertaining to the low back much less findings relating any back disability to the Veteran's active service.   Hence, no new and material evidence was received within the one year appeal period.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In a June 1998 VA spine examination report, the Veteran complained of low back pain, asserting that it may be the result of injuries to his right leg.  The examiner noted that the Veteran's back pain was of a musculoskeletal etiology, opining that it was unlikely that his low back or midthoracic pain was related to events in service some 20 years before.  

Thereafter, in January 2006, the Veteran sought to reopen his claim of entitlement to service connection for a low back disorder.  In his petition to reopen his claim, the Veteran is now claiming that his low back disorder was secondary to his service-connected right lower extremity disabilities, a theory of entitlement not previously considered by the RO.  However, the Board notes that a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).

This appeal arises from the RO's January 2007 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the February 1997 RO rating decision includes statements from the Veteran and his representative; private treatment records dated from 1996 to 2009; records from the Social Security Administration (SSA) received in June 2007; VA treatment notes dated from 1997 to 2008; and VA examination reports dated in June 1998, December 2006, June 2007, and November 2007.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  In this regard, new evidence of record includes multiple statements from the Veteran asserting that his back disorder was related to his service-connected disabilities.  In a March 2007 statement, a private treatment provider, W. C., M. D., detailed that the Veteran had degenerative joint disease of the lumbar spine.  He opined that it was conceivable that pathology in the right lower extremity can affect the lumbar spine resulting in exacerbation of the problem in his lumbar spine.  In an April 2007 statement, the physician opined that the pathology in the right lower extremity had significantly contributed to the pathology in the lumbar spine due to the alteration of the gait secondary to the right knee degenerative joint disease. 

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the presence of a current low back disability and the existence of a causal relationship between the claimed low back disorder and the Veteran's service-connected right lower extremity disabilities.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder. 


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for a low back disorder and for a left knee disorder, to include as secondary to service-connected right lower extremity disabilities, is warranted. 

The Veteran was afforded a VA in November 2007 to address the nature and etiology of his diagnosed degenerative joint disease of the lumbar spine and left knee.  Following a thorough and detailed examination, review of the claims file, consideration of the Veteran's lay history, and consideration of orthopedic literature, the examiner opined that the Veteran's osteoarthritis of the left knee and degenerative joint disease of the lumbar spine were not caused by or the result of any in-service trauma.  He further related that neither condition was caused or aggravated by his service related right hip or right knee disabilities.  A sufficient explanation was given as to why his low back and left knee problems were due to aging rather than injury or a direct result of the service connected disabilities.   No rationale was provided on the aggravation question.  As sound reasoning for the conclusion has not been articulated here, the adequacy of the examination is therefore deemed questionable.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  An addendum opinion is therefore needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA has a duty to ensure that any examination or VA opinion it provides is adequate).

Further, while on Remand, the Board observes that the Veteran submitted additional evidence to the RO in support of his claims in December 2008 and August 2009.  Additional new evidence associated with the record consists of private treatment records dated in November 2008 that are clearly pertinent to his claims.  Unfortunately, the statements submitted by the Veteran did not include a waiver of agency of original jurisdiction review of this evidence.  As the Veteran has not waived agency of original jurisdiction consideration of the evidence submitted in December 2008 and August 2009, the case must be remanded for additional development.  38 C.F.R. §§ 19.31, 20.1304 (2011). 

In addition, the claims file reflects that the Veteran has received medical treatment from the VA Community Based Outpatient Clinic (CBOC) in Leesburg, Florida; however, the claims file only contains records dated up to May 2008.  In an August 2009 statement, the Veteran specifically asserted that he had received VA treatment for his claimed back and left knee disorders in 2009 at the VA Medical Center (VAMC) in Gainesville, Florida.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records. 

Evidence of record also indicated that the Veteran received private treatment from W. C., M. D. for his claimed back and left knee disorders since May 1996.  Any additional records from that private treatment provider should also be obtained.  38 C.F.R. § 3.159(c) (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his claimed low back and left knee disorders for the time period since January 2006.  Of particular interest are any private treatment records from W. C., M. D. for the period from January 1996 to the present.  In addition, obtain VA clinical records pertaining to the Veteran's claimed low back and left knee disorders from the Leesburg CBOC and the Gainesville VAMC for the period from May 2008 to the present. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all of the above records have been obtained or the efforts to obtain them have been exhausted, the examiner who conducted the VA joint examination in November 2007 should be asked to provide an addendum to the previous report in order to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine and/or left knee disability was caused or aggravated by his service connected right hip and/or right knee disabilities.  The opinion from W.I. Choung, M.D., should once again be addressed.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the lumbar spine or left knee disabilities (i.e., a baseline) before the onset of the aggravation.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

3.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in December 2007.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


